By the Court.

The plea in bar, in this case, presents a question on the construction of the statute of 1795, c. 41, commonly known by the name of the fee bill. The clause in question provides “that no sheriff shall demand or receive, from any of his deputies, more *29than at the rate of twenty-five per cent, on the amount of fees for travel and service.” The defendants contend that the word service is to be taken strictly, as the service of a writ or other precept. If this is the true construction, then either the sheriff is to receive no part of other fees which may be received by his deputies; or else this restriction is to be confined to the two kinds of fees specified in the clause, and for every thing else he is at liberty to exact what he pleases of his deputies; either of which constructions would be unjust, and contrary to the manifest intentions of the legislature. There is no doubt that twenty-five per cent, upon all the fees was intended by this act. The doubt as to the different import of the two expressions used in the statute and the bond is not new; but there is no foundation for the distinction. One quarter part is perfectly synonymous with twenty-five per cent. The bond is legal, and the plea in bar is bad and insufficient.